The application for an order transferring this cause to the supreme court is denied. We deem it advisable to say, however, that the recital in the opinion of the district court that the first cause of action stated in the complaint is an action to cancel a promissory note is incorrect. The action is a suit to recover money amounting to less than two thousand dollars, and the appellate jurisdiction thereof was in the district court of appeal. While the prayer of the complaint asks for the cancellation of the note, there are no allegations of fact upon which to grant equitable relief or invoke equitable jurisdiction.